Name: Council Regulation (EEC) No 1635/91 of 13 June 1991 amending Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 150/ 28 Official Journal of the European Communities 15 . 6 . 91 COUNCIL REGULATION (EEC) NO 1*35 /91 of 13 June 1991 amending Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EEC) No 857/ 84, the column for the period 1 April 1991 to 31 March 1992 is hereby replaced by the following: «1 April 1991 to 31 March 1992 373,193 0,951 150,038 0 ) 4,528 516,950 732,824 15,210 717,870 0,951 90,307 118,580 375,892 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/ 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1630/91 ( 2), and in particular Article 5c ( 6 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Whereas the Annex to Regulation (EEC) No 857/ 84 ( 5 ), as last amended by Regulation (EEC) No 306 / 91 ( 6 ), fixes for each Member State the overall quantity of milk or milk equivalent which the sum of individual reference quantities allocated to producers selling directly to consumption may not exceed; Whereas the guaranteed global quantities for deliveries were reduced by 2% in accordance with the amendment to Regulation (EEC) No 804/68 ; whereas the reasons why that reduction was made relate to the market for milk and milk products overall , however the products are marketed; whereas, for the same reasons , the guaranteed global quantities of direct sales should therefore be reduced by 2 % for the Member States as a whole, (') Of which 58,800 for the territory of the former German Democratic Republic.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY ( ») OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) See page 19 of this Official Journal . ( 3 ) OJ No C 104 , 19 . 4 . 1991 , p. 59 . (4 ) Opinion delivered on 16 May 1991 (not yet published in the Official Journal). ( s ) OJ No L 90, 1 . 4 . 1984 , p. 13 . ( «) OJnoL37,9 . 2 . 1991 , p. 4.